IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BRANDON L. FAKE,                              : No. 50 EM 2018
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
DIANNE N. FAKE,                               :
                                              :
                    Respondent                :


                                        ORDER



PER CURIAM

     AND NOW, this 16th day of July, 2018, the Petition for Writ of Prohibition is

DENIED.

     Justice Dougherty did not participate in the consideration or decision of this matter.